Citation Nr: 0717299	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  97-27 640	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome, right knee, with 
degenerative joint disease.

2.  Entitlement to an initial, compensable disability rating 
for status-post small tip fractures, left ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating action in which the RO 
granted service connection and assigned an initial, 
noncompensable rating for right knee disability, effective 
November 25, 1996.  A notice of disagreement (NOD) was 
received in January 1997 and the RO issued a statement of the 
case (SOC) in January 1997.  A substantive appeal was 
received from the veteran in February 1997.

The veteran has also perfected an appeal from an August 1997 
decision by which the RO granted service connection and 
assigned an initial, noncompensable rating for left ankle 
disability, effective September 3, 1996.  In that same 
decision, the RO awarded an initial 10 percent rating for the 
service-connected right knee disability and changed the 
effective date of the grant of service connection, and the 
assignment of the 10 percent rating, to September 3, 1996.  
An NOD was received in September 1997 and the RO issued an 
SOC in January 1998.  A substantive appeal was received from 
the veteran in March 1998.

In September 1998 and May 1999, the Board remanded these 
matters to the RO for additional development.  In June 2003, 
the Board remanded these matters to schedule the veteran for 
a hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  The veteran subsequently failed to report for a 
scheduled October 2004 Travel Board hearing.  In April 2006, 
the Board remanded these matters to the RO for further 
action, to include reviewing medical evidence for which 
neither the veteran nor his representative had expressly 
waived initial RO consideration and scheduling a new VA 
orthopedic examination of his right knee and left ankle by a 
physician.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in a February 2007 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.

Since the claims for higher evaluations stem from original 
grants of service connection, the Board has characterized the 
issues on appeal in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In May 2007, the Board received a typewritten letter signed 
by the veteran requesting that his appeal to the Board be 
withdrawn.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1978 to December 1984.

2.  In May 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


